Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/251,268, filed 1/18/2019.
Claims 1-10 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2020 is being considered by the examiner.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  in claim 2, line 2, “plat” should be “plate”, and in claim 3, line 7, “urge” should be “urges” and line 8, “the drive shat” should be :the drive shaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, lines 3-4, “each brake block” is not clear if referring to the brake blocks of line 3, or to an additional feature of the claim.
In claim 2, lines 4-5, “the other end” has no antecedent basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al(JP2019206825; priority date 5/29/2018).
Enomoto discloses a door operator(1, see para. [0018] and Fig. 2) with high-speed operation and fire escape functions comprising: 
a motor(2) having a drive shaft(21, see para. [0019]); 
a high-speed centrifugal brake module(3, see para. [0021]) coupled to one end of the drive shaft for generating a braking force when the rotational speed of the drive shaft exceeds a predetermined rotational speed, the braking force increases in magnitude with the increase in the rotational speed; 
a centrifugal reduction module(5, see para. [0026]) coupled to the high-speed centrifugal brake module for maintaining the rotational speed of the drive shaft within a predetermined range; 
a central shaft locking module coupled to the centrifugal reduction module for locking the drive shaft of the motor; 
a first clutch module disposed between the high-speed centrifugal brake module and the centrifugal reduction module, and constantly connecting the high-speed centrifugal brake module to the centrifugal reduction module; and 
a second clutch module(6) disposed between the centrifugal reduction module and the central shaft locking module, and constantly connecting the centrifugal reduction module to the central shaft locking module; 
wherein in a stationary state, the drive shaft of the motor is locked by the central shaft locking module; in a normal operation state of the door operator, the first clutch module is controlled to disengage the high-speed centrifugal brake module from the 
Regarding claim 2, Enomoto discloses the door operator according to claim 1, wherein the high-speed centrifugal brake module comprises an end plate(31, see paras. [0021] and [0022]) connected to the drive shaft(21), an annular brake assembly(32) having a pair of brake blocks(321), and at least one spring(33), each of the brake blocks has one end pivotally connected to the end plate(31), and the other end connected to one end of the at least one spring(33), so that the pair of brake blocks approach each other under the action of the spring(see Fig. 2).
Regarding claim 3, Enomoto discloses the door operator according to claim 1, wherein the first clutch module(4, see para. [0023]) includes a first rotating disc(41) connected to the drive shaft(21), a first brake disc(42), an electromagnetic brake(43) secured onto a frame of the door operator(see para. [0024]), a first linkage shaft(211) arranged coaxially with the drive shaft(21, see para. [0023]), and a first tension spring(44) disposed on the first linkage shaft(211, see para. [0024]); the first brake disc(42) and the centrifugal reduction module(5) are sleeved on the first linkage shaft(211, see para. [0024]), the first tension spring(44) disposed on the first linkage shaft(211, see para. [0024]) constantly urge the first brake disc(42) to abut the first rotating disc(41), so as to couple the first linkage shaft(211) to the drive shaft(21, see para. [0024]); when the electromagnetic brake operates in response to a telecommunication signal, the electromagnetic brake attracts the first brake disc, 
Regarding claim 4, Enomoto discloses the door operator according to claim 3, wherein the centrifugal reduction module(5) comprises a rotating disc(51) coupled to the first linkage shaft(211, see para. [0027]), and an annular reduction assembly(52) having a pair of speed reduction blocks(521), each of the speed reduction blocks has one end pivotally connected to the rotating disc(51, see para. [0027]).
Regarding claim 5, Enomoto discloses the door operator according to claim 3, wherein the second clutch module(6) includes a second rotating disc(61) coupled to the first linkage shaft(211, see para. [0028]), a second linkage shaft(212) coaxially disposed with the first linkage shaft(211, see para. [0028]), a second brake disc(62) and a manual release mechanism(63) sleeved on the second linkage shaft(212), and a second tension spring(64, see para. [0028]); the second tension spring(64) is disposed on the second linkage shaft(212), and constantly urges the second brake disc(62) to abut the second rotating disc(61), so as to couple the second linkage shaft(212) to the first linkage shaft(211); when the manual release mechanism is manually operated, the second brake disc(62) and the second linkage shaft(212) are operated to disengage from the second rotating disc(61) and the first linkage shaft(211, see para. [0030]), respectively.
Regarding claim 6, Enomoto discloses the door operator according to claim 5, wherein the manual release mechanism(63) comprises a cam retaining member(631) secured to the frame of the door operator(see paras. [0028] and [0029]), a cam movable member(632) disposed on the second linkage shaft(212), and a release lever(633) 
Regarding claim 7, Enomoto discloses the door operator according to claim 1, further comprising a manual drive module(8) coupled to the central shaft locking module(7), and manually operable to drive the drive shaft into rotation(see para. [0040])
Regarding claim 8, Enomoto discloses the door operator according to claim 7, wherein the central shaft locking module(7) includes a shaft portion(71) coaxially arranged therewith and coupled to the drive shaft, a stationary sleeve(72) fixed to the frame of the door operator(see para. [0032]), a movable sleeve(73) coupled to the manual drive module(8, see para. [0035]), and a sleeve clutch mechanism(74); the stationary sleeve(72) and the sleeve clutch mechanism(74) are arranged between the shaft portion and the movable sleeve(73, see Fig. 5B); when the shaft portion(71) intends to rotate, the sleeve clutch mechanism(74) urges the shaft portion(71) to connect with the stationary sleeve(72); and when the movable sleeve(73) is to be 
Regarding claim 9, Enomoto discloses the door operator according to claim 8, wherein the sleeve clutch mechanism(74) includes at least one stationary post(741, see Figs. 5A and 5B and para. [0033]), in connection with the movable sleeve(73) and at least one movable post(742), the at least one stationary(741) and movable post(742) are disposed between the stationary sleeve(72) and the shaft portion(71, see para. [0033] and [0034]); and the shaft portion(71) includes at least one radial convex portion(711), when the shaft portion(71) intends to rotate, the movable post(742) is locked between the radial convex portion(711) and the stationary sleeve(72), thereby locking the shaft portion(71, see par. [0034])); when the movable sleeve(73) is to be rotated, the stationary post(741) pushes the movable post to drive the shaft portion to rotation(see para. [0034]).
Regarding claim 10, Enomoto discloses the door operator according to claim 1, further comprising a reduction gear module(91, see para. [0019] and Fig. 2) having an input(910) and output portion(911), and an output shaft(92) coupled to the output portion(911); and the input portion(901) is coupled to the other end of the drive shaft(21, see Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/